Third Quarter UpdateNovember 2007 - * - Forward Looking Statements All statements, other than statements of historical fact, included in this presentation are“forward-looking” statements within the meaning of Section 27A of the Securities Act of1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, andthe Private Securities Litigation Reform Act of 1995, including statements regarding theintent, belief or current expectations of Rosetta Resources Inc. and its subsidiaries (the“Company”) and its management. These forward-looking statements are based uponcurrent expectations and are subject to a number of risks, uncertainties and assumptionsthat could cause actual results to differ materially from those herein described. Accordingly,you are cautioned that these forward-looking statements are not guarantees of futureperformance. Please refer to Company’s risks, uncertainties and assumptions as itdiscloses from time to time in the Company’s reports and registration statements filed withthe SEC, including the risk factors identified in its Annual Report on Form 10-K for the yearended December 31, 2006, and Quarterly Reports on Form 10-Q’s, which can also befound on the Company’s website at www.rosettaresources.com. The Companyundertakes no duty to update the information contained herein except as required by law. - * - Corporate Profile § Rosetta established as a stand-alone operatingcompany on July 7, 2005 § Over 500 drilling locations at inception § Stock Trades on NASDAQ, Symbol: “ROSE” § Shares Outstanding (Dil) 50.6 Million § Track record of performance established • 85% drilling success ratio • $2.70 organic finding cost in 2006 • 240% reserve replacement in 2006 • 14% annual growth in reserves (2005-2006) • 26% annual growth in production (2005-2006) • 7 consecutive quarters of production increases § Drilling location inventory continues above 500 atJune 30, 2007 - * - PROVED RESERVES 408 BCFE * * Reserve number excludes 23.4 Bcfe of proved reserves associated with the Calpine non-consent properties Growing Reserve Base(as of 12/31/06) - * - Sacramento Basin 125 DJ Basin 160 San Juan Basin 29 LOBO 121 Perdido 55 Gulf of Mexico 6 Other 21 Total 517 (As of 7/1/2007) Drilling Locations - * - 2006 to 2007 36% 92 MMcfe/d (MMcfe/d) Production - * - MJR:need newnumbers $1.16 $1.24 $1.04 $1.08 $1.00 $0.90 $1.15 Direct LOE Other Lifting Costs 2005 Other Lifting Costs 2006 Other Lifting Costs 2007 $1.03 ($/Mcfe) Total Lifting Costs - * - (Millions) 2007 Program2 2006 Actual1 Total CapEx $240 Total CapEx $318 1. Includes $35.3 for property acquisitions. 2. Includes $38 for OPEX acquisition in California. Capital Expenditures - * - Outstanding Contract/Transition Issues § Ongoing Rio Vista Gas Sales Contract § Partial Settlement Complete • Gas Marketing Agreement Extension • Title Issues to be Resolved • California Audit Complete § Non-Consent Properties ($75 Million) § Fraudulent Conveyance and Assumption or Rejection Resolution - * - Partial Settlement Agreement(Approved September 11, 2007) Includes: § Rosetta will extend its existing natural gas marketing agreement with Calpine until June 30,2009. § Calpine will deliver to Rosetta documents that resolve title issues pertaining to certain oiland gas properties located in the Gulf of Mexico, California and Wyoming (Properties). § Rosetta will assume all Calpine's rights and obligations for an audit by the California StateLands Commission on certain Properties. § Rosetta will assume all rights and obligations for the Properties, including all plugging andabandonment liabilities. Does not address: § Non-Consent Properties § Fraudulent Conveyance § Assumption or Rejection - * - September 14, 2007 Deadline to file objections to Disclosure Statement. September 25, 2007 Hearing on Calpine’s Disclosure Statement. October 24, 2007 Hearing on Rosetta’s Motion to Dismiss. November 20, 2007 Miller Buckfire disclosed revised valuation. November 20, 2007 Court appointed its own valuation consultant. November 30, 2007 Deadline for voting on plan, and for filing objections to the plan. December 17, 18, 19, 28, 2007 Confirmation hearing. Dates reserved by court for conducting hearing on planconfirmation. January 31, 2008 Deadline for Debtor in Possession (DIP) Financing Terms to expire. Calpine Transition Timeline Northern OperationsCalifornia Rockies - * - Sacramento Basin Rio Vista § 33,843 net acres under lease § 100 % working interest in RVGU and most deep leases § 137 producing wells § 103 drilling locations Sac Extension (including Opex) § 41,194 net acres under lease § 45 - 100% working interest § 36 producing wells § 22 drilling locations § 7 MMcfe/d average net daily production 2007 Full Year Highlights and Plans § Acquired Opex properties for $38.7 MM, effective 10/1/06 § Extended Martinez production on South Twitchell Island bydrilling 5 successful wells § Drilled 19 wells, 79% success § Drilled development well on Opex Roaring River prospect § Planning to drill 2 deep Winters tests in the Rio Vista area in the4th Quarter - * - Rio Vista General Information § 16 productive zones from 2,000 to 10,000’ § 3.6 Tcf cumulative production (Rio Vista only) § 100% working interest Year to Date 2007 Activity § Drilling - 16 wells, 81% successful, 2 wells dry, 1 well junked • Continued air drilling efforts in low pressure zones • Extended Martinez play on South Twitchell Island § Operational Activity • Entered into sales agreement with PG&E to purchase lowpressure gathering system • Installed bypass pipeline to increase take away capacityfrom South Twitchell wells Future 2007 Plans/Highlights § Drilling - 8 wells (1 deep Winters test) • Continue air drilling, sand control and other completionprojects for low pressure reserves • Continue exploitation of South Twitchell Martinez channelcomplex • Complete combining and reprocessing multiple 3-Dseismic surveys for RVGU • Drill 1 deep Winters test in RVGU in 4th Quarter § Operational Activity • Finalize purchase PG&E low pressure gathering system SouthTwitchell/BradfordIsland Area 2 2 - * - Major Producing Zones Sacramento Basin - * - Rio Vista Wells (January 1, 2007 to September 30, 2007) * * One well YTD was junked due to mechanical complications. - * - General Information § 41,194 net acres under lease § 45 - 100% working interest Year to Date 2007 Activity § Acquired Opex properties for $38.7 MM, 3.5 MMcfe/d net production. 9.6 BCF net reserves § Added several high-potential prospects and 4,893 acres § Drilling -3 wells, 2 successful, 1 testing • Detar # 1 - producing 3.6 MMcfe/d net • Roaring River 20-3 producing 1.5 MMcfe/d net Remaining 2007 Plans/Highlights § Drill 4 additional wells • 2 deep tests in Rio Vista area • 2 Forbes tests in Moon bend § Acquire significant additional prospect-specific acreage Sacramento Extension - * - DJ Basin General Information § Target zone - Niobrara Chalk at 2,500’ § Approximately 80,000 net acres with average of 80% workinginterest § Typical well - costs $220,000 to drill and complete, 0.2 to 0.4 Bcfe ofreserves and 70 to 150 Mcfe/d initial production § Approximately 160 drillable locations § 84 producing wells § 6 MMcfe/d net production Year to Date 2007 Activity § Drilled 54 wells, 80% successful § Leased 20,000 net acres § Completed construction on 13 mile gathering system in SouthRepublican § Extended South Republican gathering system to connect Vernonwells § Acquired 17 square miles of 3D seismic in SW Wray prospect Future 2007 Plans/Highlights § Drill 15 wells, mainly in Vernon area § Extend gathering system to connect Vernon wells § Exit year at 9 MMcfe/d net Southern OperationsLoboPerdidoGulf of MexicoSabine Lake - * - South Texas - Lobo General Information § +/-81,000 acres § 90% - 100% working interest § 270 wells with 121 drillable locations Year to date 2007 Activity § Drilled 35 wells, completing 28 wells § Acquired +80 square mile 3-D over its LOBO properties § Added 12,000 net acres in the LOBO significantly increasing itsdrilling inventory in the LOBO play Future 2007 Plans/Highlights § Continue two rig drilling program drilling 43 total wells for 2007 § Lease +/-5,000 acres § Shoot 100+ square mile 3-D South Callaghan Ranch &El Corazon Ranch(approx. 55,000 acres) Schwarz-Rottersman(approx. 21,000 acres) La Perla (approx.5,000 acres) - * - South Texas - Perdido General Information § 50% working interest - 37.5% N.R.I. § EOG is Operator § +/- 18,000 net acres § +/- 100 square miles of 3-D seismic § 40 Producing Wells (25 verticals and 15 horizontals) - 55drillable locations § >90% Drilling success Year to date 2007 Activity § 8.9 MMcfe/d from 6.8 MMcfe/d @1/1/07 § Drilled 9 wells § North Marshall State 3H came on production at over 20MMcfe/d gross. Nine fracs were performed on the well Future 2007 Plans/Highlights § Drill 1 well, and continue exploiting Lower Perdido Sands Currently drilling 7/6/07 Perdido Acreage 2007 Upper Perdido locations 2007 Blue Delta Locations 2007 Red Delta Locations Current horizontal producers 2007 Lower Perdido locations - * - Gulf of Mexico Activity Areas General Information § Working interest in 11 blocks ranging from 20% to 100%(NRI of 15% - 79%) § +/- 27,600 net acres § 800 square mile JV - 3-D coverage Year to date 2007 Activity § 16 MMcfe/d from 6.8 MMcfe/d @1/1/07 § Drilled South Timbalier 293 (50% W.I.) - $25 MM grossexpenditure - 7 BCF of gross reserves. Will complete wellin 2008 § Brought on Main Pass 118 (25% W.I.) & Main Pass 29(50% W.I.) - 8 MMcfe/d net to Rosetta. § East Cam 88/89 (100% W.I.) - Workovers and platformwork - increase production from 5 MMcfe/d to 7 MMcfe/d § Main Pass 125 (50% W.I.) - Dry Hole - $1.15 MM net § Developed prospects on East Cameron 88/89 and HighIsland 442 - * - State Waters - Texas & Louisiana Sabine Lake General Information § 50% working interest - 35.625% N.R.I. § 6,850 acres - 70 square miles of 3-D seismic Year to date 2007 Activity § Drilled four wells - 75% success rate § ST 30 #1 drilled - Hackberry discovery - brought onproduction in October § ST 30 #2 completing - Logged Hackberry pay - bring onproduction in November § ST 19071 #1 - Successful Miocene discovery - bring onproduction in November § ST 16-1 drilled - dry hole Future 2007 Plans/Highlights § Additional prospects being developed Financials - * - Third Quarter Results 3Q07 3Q06 Average Production (MMcfe/day) 126 95 Realized Price ($/MCFE) $7.73 $8.18 Total Revenues ($MM) $89.7 $71.2 Net Income ($MM) $12.7 $11.9 EPS Diluted ($/Share) $0.25 $0.24 Avg. Shares Outstanding (Diluted) 50.6 50.4 - * - September YTD Results 2007 2006 Average Production (MMcfe/day) 118 89 Realized Price ($/Mcfe) $7.84 $8.16 Total Revenues ($MM) $252.4 $199.1 Net Income ($MM) $39.8 $31.4 EPS Diluted ($/Share) $0.79 $0.62 Average Shares Outstanding (Diluted) 50.6 50.4 - * - Balance Sheet Highlights (in thousands) 9/30/07 12/31/06 Cash and Cash Equivalents $14 $63 Total Assets $1,323 $1,219 Long Term Debt $250 $240 Stockholder’s Equity $857 $822 Debt/Total Capital 23% 23% - * - § Hedged 65 BBTU/D for 2007 with swaps at 55 BBTU/D with an averageprice of $7.79 and collars of 10 BBTU/D $7.19/$10.03 § Protected 2008 natural gas production with 65 BBTU/D swapped at anaverage price of $7.74 § Protected 2009 natural gas production with 42 BBTU/D swapped at anaverage price of $7.49 § -28- *As of November 2007 Hedge Update - * - § Revolving line of credit - conforming borrowing base of$350MM. Revised up by $25 MM in May of 2007. § $174 MM unused capacity. § $250 MM debt outstanding at Sept 30, 2007: Revolving Credit $175MM Second Lien Term 75MM $250MM -29- Financial Flexibility to Grow - * - Key Investment Highlights § Track record of performance: • 26% annual growth in production (2005-2006) • 14% annual growth in reserves (2005-2006) • Confirmed 36% production growth guidance for 2007 § Drilling location inventory continues at 500+ § Competitive cost structure § Proven record of environmental compliance and safety § Financial flexibility to pursue growth strategy
